DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20100222754 A1) in view of Kramer, Hans W. (US 20020103472 A1). 
Regarding claim 1, Nishtala discloses a rectal drainage appliance (¶ [0005], [0007], [0052] FIG. 1A, a waste management system 10), comprising: 
a tubular element defining a drain passage for effluent from a rectum (¶ [0052], generally tubular body (e.g., catheter) 12); 
an inflatable balloon at a first distal end of the tubular element for insertion into the rectum (¶ [0052], retention cuff 24); 
a first auxiliary lumen communicating with the inflatable balloon, the first auxiliary lumen being substantially non-collapsing and having a first cross-section area (¶ [0052], inflation lumen 36); and 
a further auxiliary lumen extending to the distal end of the tubular element (¶ [0052], sampling lumen 38). 
Nishtala teaches the invention substantially as claimed by Applicant but is silent whether the further auxiliary lumen is a collapsing auxiliary lumen. Kramer discloses a wire guided catheter assembly (¶ [0004], [0010], [0020] FIG. 1, the first embodiment of the catheter assembly 10; ¶ [0022] FIG. 3, a second embodiment of the catheter assembly 20; ¶ [0024] As seen in FIG. 5, a third embodiment of the catheter assembly 30), comprising: 
a tubular element defining a drain passage (¶ [0020], a main catheter body 12, which encompasses a fluid flow lumen 14); 
a collapsing auxiliary lumen extending to a distal end of the tubular element (¶ [0020], guidewire lumen 18; ¶ [0022], guidewire lumen 28; ¶ [0024], guidewire lumen 38); 
the collapsing auxiliary lumen having collapsed and distended states (¶ [0021], the fluid flow lumen 14 can be pressurized with fluid … thereby collapsing the guidewire lumen 18 as shown in FIG. 2 … the guidewire lumen 18 can be returned to its expanded state, shown in FIG. 1, by pressurizing the guidewire lumen 18 with a fluid such as a saline solution; ¶ [0023], the guidewire lumen 28 can be returned to its expanded state, shown in FIG. 3, by pressurizing the guidewire lumen 28 with a fluid; ¶ [0025], the guidewire lumen 38 can be returned to its expanded state, shown in FIG. 5, by pressurizing the guidewire lumen 38 with a fluid such as a saline solution);  
wherein the collapsing auxiliary lumen extends, over at least a part of its length, within the tubular element (¶ [0020], when the guidewire lumen 18 is in its expanded state, the guidewire lumen 18 occupies a significant portion of the cross sectional area of the catheter body 12). 
Regarding the limitation of the collapsing auxiliary lumen having a second cross-section area that is (i) larger than the first cross section area when in a distended state; and (ii) not greater than the first cross-section area when in a collapsed state, Nishtala shows that sampling lumen 38 and sampling lumen 38 have roughly equal cross-sectional areas (Figs. 2I, 7A, 7B). Nishtala can be modified with Kramer’s collapsing auxiliary lumen by constructing the sampling lumen 38 of Nishtala as a collapsing lumen, as taught by Kramer. For example, Kramer describes that the collapsing auxiliary lumen comprises a deformable material (¶ [0020], The guidewire lumen wall 16 is constructed of a relatively flexible material, and with a relatively thin wall thickness, preferably for example in the range of 0.0015 inch to 0.0020 inch). Nishtala’s sampling lumen 38 can be constructed from this deformable material which stretches to a larger size when pressurized and then returns after the stretching force is removed. 
Kramer demonstrates how to construct a multi-lumen catheter having a fluid conducting lumen. A skilled artisan would have been able to modify Nishtala with Kramer’s collapsing auxiliary lumen by constructing Nishtala’s sampling lumen 38 as a collapsing lumen. One would be motivated to modify Nishtala with Kramer’s collapsing auxiliary lumen to conserve space within the cross-section of the catheter (¶ [0009] It would be beneficial to have a catheter assembly in which the guidewire lumen does not reduce or limit the available space for the fluid lumen, and which does not add to the overall diameter of the catheter assembly).  Configuring the auxiliary lumen to collapse or expand will reduce the required cross-section of the catheter by delivering fluids alternately through either the main lumen or auxiliary lumen (¶ [0010], In its collapsed state, the guidewire lumen occupies a very insignificant portion, or almost none, of the fluid flow lumen). Therefore, it would have been obvious to modify Nishtala with Kramer’s collapsing auxiliary lumen in order to minimize the catheter’s cross-section. 

Regarding claims 19 and 21, Nishtala discloses a rectal drainage appliance (¶ [0005], [0007], [0052] FIG. 1A, a waste management system 10), comprising: 
a tubular element defining a drain passage for effluent from a rectum (¶ [0052], generally tubular body (e.g., catheter) 12); 
an inflatable balloon at a first distal end of the tubular element for insertion into the rectum (¶ [0052], retention cuff 24);
a first auxiliary lumen communicating with the inflatable balloon (¶ [0052], inflation lumen 36); and 
a further auxiliary lumen extending to the distal end of the tubular element, wherein at least a portion of the further auxiliary lumen extends along the tubular element (¶ [0052], sampling lumen 38).
Nishtala lacks a collapsible auxiliary lumen having an oblong cross-sectional shape. Kramer discloses a wire guided catheter assembly (¶ [0004], [0010], [0020] FIG. 1, the first embodiment of the catheter assembly 10; ¶ [0022] FIG. 3, a second embodiment of the catheter assembly 20; ¶ [0024] As seen in FIG. 5, a third embodiment of the catheter assembly 30), comprising:
a tubular element defining a drain passage (¶ [0020], a main catheter body 12, which encompasses a fluid flow lumen 14); 
a collapsible auxiliary lumen extending to a distal end of the tubular element (¶ [0020], guidewire lumen 18; ¶ [0022], guidewire lumen 28; ¶ [0024], guidewire lumen 38);
wherein at least a portion of the collapsible auxiliary lumen extends along the tubular element within the tubular element (¶ [0020], when the guidewire lumen 18 is in its expanded state, the guidewire lumen 18 occupies a significant portion of the cross sectional area of the catheter body 12); 
wherein the collapsible auxiliary lumen has an oblong cross-sectional shape (Fig. 1, guidewire lumen 18 has two curved walls which meet at vertices in contact with main catheter body 12; Fig. 5, guidewire lumen 38 has a similar curved shape). 
Kramer conserves space inside a catheter cross-section by delivering fluids alternatively through a common space. Regarding the rationale and motivation to modify Nishtala with Kramer’s collapsible auxiliary lumen, see the discussion of claim 1 above. 
 
Regarding claims 2-4 and 6, Nishtala discloses a rectal drainage appliance of claim 1, wherein the auxiliary lumen is an irrigation lumen (¶ [0063], the elongate member forming the coil 68 is hollow and is attached directly to the sampling lumen 38 to provide access to the patient's rectum for infusion of drugs/fluids and/or extracting samples for testing); 
wherein the first auxiliary lumen and the auxiliary lumen are attached to, or integrally molded with, the tubular element (¶ [0067] FIGS. 2B and 2I … The inflation lumen 36 and the irrigation/sampling lumen 38 can each be a flexible cylindrical tube extending along and integrally molded with, embedded into, or otherwise attached to an inner surface of at least a portion of the rectal section 18, sphincter section 20 and extracorporeal section 22);
wherein the first auxiliary lumen extends, over at least a part of its length, within the tubular element (¶ [0067] FIGS. 2B and 2I, inflation lumen 36 and irrigation/sampling lumen 38 can be located adjacent and parallel to lumen 34 and on opposite sides thereof);
wherein the first auxiliary lumen is an inflation lumen (¶ [0067] FIGS. 2B and 2I, inflation lumen 36; ¶ [0071], Openings 94 … configured to pass air or fluid from the inflation lumen 36 to a surrounding retention cuff). 
Nishtala does not teach a collapsing auxiliary lumen. Kramer discloses a collapsing auxiliary lumen (¶ [0021], guidewire lumen 18; ¶ [0023], guidewire lumen 28; ¶ [0025], guidewire lumen 38). Regarding the rationale and motivation to modify Nishtala with Kramer’s collapsing auxiliary lumen, see discussion of claim 1 above. 

Regarding claim 21, Nishtala and Kramer teach all features of the claimed invention. Regarding the relative sizes of the collapsing auxiliary lumen’s cross-sectional area, see discussion of claim 1 above. 
 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Kramer, further in view of Kim, Jae H.  et al. (US 20040039348 A1). 
Regarding claims 8 and 10, Nishtala and Kramer are silent regarding the diameters of the first auxiliary lumen and collapsing auxiliary lumen. Kim discloses a bowel management system (¶ [0005], [0046] FIGS. 1 and 2, a bowel management system … 10), comprising: 
a tubular element (¶ [0046], catheter 12); 
an inflatable balloon (¶ [0046], A first balloon 24, which is inflatable); and 
dimensions of the inflatable balloon (¶ [0054], The size of the balloon as expressed by a length to diameter ratio is 0.75 at the low end of the inflation range, 44 cc, (i.e., the balloon length is 1.35 inches and the balloon diameter would then be 1.8 inches) and 0.61 at the upper end, 69 cc (i.e., a balloon length of 1.35 inches and a balloon diameter of 2.32 inches). 
Although Nishtala, Kramer and Kim do not explicitly disclose dimensions of a first auxiliary lumen and collapsing auxiliary lumen, a skilled artisan would have been able to modify Nishtala and Kramer with Kim’s relative dimensions by adjusting the diameters of the respective lumens. Kim provides general guidelines for dimensions of a bowel management catheter. 
The lumen diameters are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The lumen diameters determine the overall catheter size and its fluid resistance through routine experimentation. For example, an excessively large lumen will make the catheter unwieldy, while an excessively narrow lumen will present too much fluid resistance.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the lumen diameters in order to provide a catheter that can pass easily through the intestine while efficiently conducting fluid. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Kramer, further in view of Takezawa; Jun et al. (US 5108364 A). 
Regarding claim 5, Nishtala and Kramer lack a second auxiliary lumen having a non-collapsing wall. Takezawa discloses a monitoring catheter (col. 2, lines 50-60; col. 4, lines 30-40, FIG. 2A and 2B show another embodiment … monitoring catheter 1), comprising a second auxiliary lumen having a non-collapsing wall (col. 4, lines 35-50, second auxiliary tube 14 within the wall of the main tube 2 … At the branched tube 16, connecting part 17 with a means for opening-closing is mounted to display or record the measurement data by connecting with a monitor). 
Regarding the limitation of a second auxiliary lumen communicating with the inflatable balloon, a skilled artisan would have been able to modify Nishtala and Kramer with the second auxiliary lumen of Takezawa by providing a second lumen configured to measure the pressure within the balloon. 
Takezawa measures pressure with an independent lumen for improved accuracy. One would be motivated to modify Nishtala and Kramer with the second auxiliary lumen of Takezawa to accurately measure the pressure within the balloon. Therefore, it would have been obvious to modify Nishtala and Kramer with the second auxiliary lumen of Takezawa in order to measure pressure accurately within a retention balloon. 

Regarding claims 12 and 14, Nishtala discloses a rectal drainage appliance wherein the first auxiliary lumen is up to three times larger in cross-sectional area than the second auxiliary lumen (Figs. 2I, 7A, 7B, inflation lumen 36 and sampling lumen 38 have generally equal diameters; Nishtala can be modified by adding a further lumen of generally equal size); and
the second auxiliary lumen is attached to, or integrally molded with, the tubular element (¶ [0067], The inflation lumen 36 and the irrigation/sampling lumen 38 can each be …integrally molded with … rectal section 18, sphincter section 20 and extracorporeal section 22). 
Likewise for claim 14, Nishtala can be modified by adding a further lumen integrally attached to the tubular element. 

Regarding claim 13, Nishtala lacks a second auxiliary lumen. Takezawa discloses a second auxiliary lumen configured to measure pressure (col. 4, lines 35-50, second auxiliary tube 14); and
general dimensions of the catheter (col. 5, lines 5-15, The bore (20) of the third auxiliary tube is located at a distance of 5 to 70 cm at the rear end from the bore (15)). 
A skilled artisan would have been able to modify Nishtala and Kramer by optimizing the diameter of the second auxiliary lumen according to Takezawa’s dimensions. Regarding the rationale and motivation to optimize the diameter of a lumen, see the discussion of claims 8 and 10 above. 

Regarding claim 15, Nishtala and Kramer lack a second auxiliary lumen. Takezawa discloses a second auxiliary lumen (col. 4, lines 35-50, second auxiliary tube 14). A skilled artisan would have been able to modify Nishtala and Kramer with the second auxiliary lumen of Takezawa by connecting the lumen to the balloon, in order to measure its pressure.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Kramer, further in view of Faries; Durward I. et al. (US 20080205481 A1).
Regarding claim 9, Nishtala and Kramer lack a thermometer. Faries discloses a temperature sensing device (¶ [0002], [0039], device 10), comprising:
an auxiliary lumen (¶ [0040] First open end 50A is preferably connected to a corresponding segment of an IV line 70 coupled to a fluid source); 
wherein the auxiliary lumen is releaseably connected to a thermometer (¶ [0043], temperature sensor 90 may include threads configured to mate with complementary threads on projection 40 to provide a quick attachment/detachment mechanism; ¶ [0044], Temperature sensing device 10 may be removably affixed to any selected portion of IV line 70 for measuring the temperature of fluid within the IV fluid line). 
Faries measures a temperature in a fluid source and enables control of a fluid temperature (¶ [0061], The temperature sensor transmits the measured temperature information … or to controller 125 for control and display of the fluid temperature). One would be motivated to modify Nishtala and Kramer with the thermometer of Faries to permit a user to control a temperature of fluids delivered to the patient. Therefore, it would have been obvious to modify Nishtala and Kramer with the thermometer of Faries in order to regulate a temperature of fluids infused through the catheter. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Kramer and Takezawa, further in view of Hon; Edward H. et al. (US 4356610 A).
Regarding claim 11, Nishtala, Kramer and Takezawa lack a second auxiliary lumen that is prefilled with inflation fluid. Hon discloses a catheter adapted to measure pressure (col. 1, lines 10-15; col. 2, lines 65-68, catheter 2), comprising a pressure measuring lumen that is prefilled with a fluid (col. 4, lines 1-20, The gauge end of the envelope 24 is provided with a sealing means 29 which can be released to permit the envelope 24, guide tube 14 and catheter 2 to be filled with liquid at the time of manufacture). 
Hon provides a uniform fluid path for transmitting pressure between a site inside a patient to an external pressure sensor. One would be motivated to modify Nishtala, Kramer and Takezawa with the prefilled lumen of Hon to transmit pressure more accurately along a pressure-measuring lumen. Therefore, it would have been obvious to modify Nishtala, Kramer and Takezawa with the prefilled lumen of Hon in order to reliably transmit pressure through an auxiliary lumen. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Kramer, further in view of Anderson; Scott M. (US 6705320 B1).
Regarding claims 16 and 17, Nishtala and Kramer lack a visual pressure indicator. Anderson discloses methods and apparatus for tracheal intubation (col. 3, lines 1-5; col. 5, lines 10-30, tube 20), comprising:
a balloon and a first auxiliary lumen (col. 5, lines 40-50, Endotracheal tube 20 also has an inflatable cuff 28); 
further comprising a pressure indicator for sensing a balloon pressure coupled to the first auxiliary lumen for visually indicating, without having to read off a measurement value, a pressure level within the balloon (col. 6, lines 45-55, FIG. 17A … A plurality of dimples are disposed on a surface of pilot balloon 30 … The different pressure thresholds are obtained by varying the thicknesses of the walls of the dimples; col. 6, lines 60-65, FIG. 18B … The length of the bellows has increased to L2 as a function of the air pressure within cuff 28).  
wherein the pressure indicator comprises a visually accessible first mechanical element having a three dimensional shape configured to flip from a depressed physical shape to a projected physical shape when the balloon pressure reaches or crosses a predetermined level that exceeds ambient pressure (col. 6, lines 45-55, FIG. 17A … A plurality of dimples are disposed on a surface of pilot balloon 30; col. 7, lines 1-5, FIG. 19B … The angular increase gives the doctor a quantitative measure of air pressure within cuff 28).
Anderson visually indicates a pressure level within a retention balloon and permits a user to quickly estimate the amount of pressure in the balloon. One would be motivated to modify Nishtala and Kramer with the pressure indicator of Anderson to display an easily recognized pressure indicator that can be understood at a glance. Therefore, it would have been obvious to modify Nishtala and Kramer with the pressure indicator of Anderson in order to intuitively communicate a pressure level in the balloon. 

Allowable Subject Matter
Claim 18 is allowable. 


Response to Arguments
The objection to claim 10 for minor informalities and the rejection of claim 7 under 35 USC § 112 are withdrawn in view of the amendments filed 15 July 2022. 
Applicant’s arguments filed 15 July 2022 regarding the rejection of claims 1-6 and 8-17 as amended, under 35 USC § 103 over Nishtala, Belson, Takezawa, Anderson, Faries and Hon, have been fully considered and are persuasive. After further consideration, the amended claims 1-6, 8-17 and 19-21 are rejected on new grounds under 35 USC § 103 over Nishtala, Kramer, Takezawa, Anderson, Faries and Hon (see above). 
Applicant’s arguments with respect to Belson have been considered but are moot because the reference is not cited in the current rejection. 
Applicant submits that independent claim 1 now recites, among other elements and features, that "the collapsing auxiliary lumen extends, over at least a part of its length, within the tubular element" (remarks p. 9). Examiner responds that Nishtala and Kramer are cited in the new grounds of rejection as teaching all features of amended claim 1 and new claim 19. Kramer discloses a catheter including a collapsible auxiliary lumen which can be controlled by selectively delivering pressurized fluid through it (¶ [0021], guidewire lumen 18). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hogendijk; Michael	US 20070021774 A1
Ayoub; Ihab	US 20060195135 A1
Kramer, Hans W.	US 20020103472 A1
Jones; Jeffrey S.	US 5503616 A
Haindl; Hans	US 5464398 A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781